Title: John Paul Jones to the American Commissioners, 10 February 1778
From: Jones, John Paul
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Gentlemen,
Ranger Paimboeuf 10th Feby. 1778.
I had the honor of writeing to you from Nantes the 27th ulto. The affair of Quiberon (which I did not then know of) is now in every Brokers mouth. Strange! that nothing can remain Secret. Should I find that Force likely to depart within a few days I will Avail myself of its protection, especially as it is the general Opinion, that I can be of service to the supply Ships. However unless something is determined very soon I shall depart alone. I heartily Congratulate you on the pleasing News, contained in the within paper which I beleive may be entirely depended upon as the informant appears to me to be very intelligent and well Affected to America.
Were any Continental Marine power in Europe disposed to Avail of the present Situation of Affairs in America, and willing to deserve our Friendship, a single Blow well directed would now do the needful. Ten or Twelve Sail of the Line with Frigates well Equipped and provided would give a good Account of the Fleet under Lord How, for as that Force would be superiour to any One of How’s divisions, the strongest being once taken the Victorious Squadron might sail in quest of the next in Strength and reach it before Advice. I know the genius of the English Seamen, haveing lived long on Salt Provision would induce them to enter on the strongest Side where they would find better fare. The American Seamen would enter of course and in all Probability many of the Officers would pull off the mask, and declare in favor of Heaven and America. Small squadrons might then be formed to scoure the Coast and cut off the Enemies supplies while our Army settled the Account current.
However extravagant this calculation may appear on a slight View, it will not be found so in reality. Had Lord How or any Commander in the Enemies Fleet an Idea or expectation of such a Visit, it is certain that the Attempt would be Folly and Madness, but as our Enemies ride in perfect Security, that Security would prove their ruin and insure our Success. Whoever can surprize well must Conquer. I have the honor to be with Sentiments of Esteem and great Respect, Gentlemen Your very Obliged very Obedient most humble servant
  Jno P Jones
    The Honorable B. Franklin, S. Deane and A. Lee Esquires.
  
Addressed: The Honorable B. Franklin / S. Deane, and A Lee Esqrs.
Notation: Captn. Jones 10 Feb. 1778
